United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3559
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   David S. Knapp

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: March 10, 2017
                                Filed: June 12, 2017
                                   [Unpublished]
                                  ____________

Before RILEY, Chief Judge,1 GRUENDER, Circuit Judge, and SCHREIER,
District Judge.2
                              ____________



      1
       The Honorable William Jay Riley stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 10,
2017. He has been succeeded by the Honorable Lavenski R. Smith.
      2
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota, sitting by designation.
PER CURIAM.

       David S. Knapp pleaded guilty to one count of possessing child pornography,
in violation of 18 U.S.C. § 2252A(a)(5)(B). The district court3 sentenced him to 168
months’ imprisonment and ordered him to pay $11,000 in restitution, to be divided
among four victims. On appeal, Knapp challenges only the restitution award. Having
jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), we affirm.

       While conducting an undercover investigation into child pornography on the
BitTorrent peer-to-peer file-sharing network, a St. Louis Metropolitan Police
Department officer was able to download a video of child pornography from Knapp’s
IP address. This discovery was relayed to police in St. Louis County, where Knapp’s
home is located, who in turn discovered that Knapp is a registered sex offender.
Armed with this information, officers secured a search warrant for his residence. On
December 1, 2015, officers executed the warrant and seized numerous computers and
other electronic devices, including a laptop hidden in the crawl space of his home.
In total, these devices contained 4,122 images and 705 videos of child pornography.

       On December 10, 2015, a federal grand jury indicted Knapp on one count of
distribution of child pornography and one count of possession of child pornography.
Knapp subsequently entered a guilty plea to the possession charge, and the
Government agreed to dismiss the distribution charge. Thereafter, the Government
filed four detailed restitution requests on behalf of four victims: (1) “Casseaopeia,”
who requested $13,500 based on a total loss of $1,078,159; (2) “Vicky,” who
requested $10,000 based on a total loss of $1,195,947.96; (3) “Sarah,” who requested
$25,000 based on a total loss of $2,752,089.71; and (4) “Violet,” who requested
$10,000 based on a total loss of $120,154.76.


      3
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.

                                         -2-
       Prior to sentencing, Knapp’s counsel and the Government agreed that a total
restitution award of $9,000 was appropriate, with $2,500 apiece going to Casseaopeia
and Vicky and $2,000 apiece going to Sarah and Violet. At the sentencing hearing,
however, Knapp disputed these amounts based on the Supreme Court’s decision in
Paroline v. United States, 134 S. Ct. 1710 (2014). Specifically, he claimed that he
should not be required to pay anything, suggesting that “the guy in that case didn’t
cause proximate losses to . . . the victim,” and “just as in [Paroline,] the four victims
in this [case] do not know me.”4 The Government, in turn, increased its restitution
request to $11,000—representing an additional $500 for each victim. It also noted
that Paroline laid out factors for district courts to consider in ordering restitution,
including that the award cannot be a token or nominal amount, that it must help cover
the victim’s outstanding losses, and that it bear some relation to the number of images
of the victim a defendant possesses and to whether the defendant distributed these
images. Thus, to justify its requests, the Government argued that the amounts were
based on an analysis of the Paroline factors and were “consistent with other
restitution totals and amounts that have either been stipulated to or ordered by the
Court in this jurisdiction.” It further explained that it had requested larger amounts
for Vicky and Casseaopeia because Knapp possessed both images and videos of these
victims. Based on this information, the district court granted the Government’s full
request for $11,000 in restitution. Knapp timely appeals the four awards.

       “District courts routinely exercise wide discretion both in sentencing as a
general matter and more specifically in fashioning restitution orders.” Id. at 1729.
Accordingly, “[a]n award of restitution is reviewed for abuse of discretion.” United
States v. Funke, 846 F.3d 998, 1000 (8th Cir. 2017) (citation omitted). The grant of

      4
       To the extent Knapp renews this argument on appeal, his assertion that he did
not proximately cause victims’ losses because they “do not know me” is entirely
unavailing. See United States v. Beckmann, 786 F.3d 672, 683 (8th Cir. 2015) (“As
the Supreme Court stated [in Paroline], mere possessors are still liable for restitution
because their actions proximately cause harm to the victim(s).”).

                                          -3-
restitution in child pornography cases is mandatory under 18 U.S.C. § 2259, which
directs courts to award “the full amount of the victim’s losses” attributable to the
relevant offense. In Paroline, the Supreme Court clarified the causation requirements
for such awards. While finding that Congress intended § 2259 to limit restitution to
losses that are a proximate result of the defendant’s offense, Paroline also held that
the statute does not require “but-for causation.” 134 S. Ct. at 1722, 1727. Instead,
the Court explained,

      where it can be shown both that a defendant possessed a victim’s images
      and that a victim has outstanding losses caused by the continuing traffic
      in those images but where it is impossible to trace a particular amount
      of those losses to the individual defendant by recourse to a more
      traditional causal inquiry, a court applying § 2259 should order
      restitution in an amount that comports with the defendant’s relative role
      in the causal process that underlies the victim’s general losses. . . . This
      would serve the twin goals of helping the victim achieve eventual
      restitution for all her . . . losses and impressing upon offenders the fact
      that child-pornography crimes, even simple possession, affect real
      victims.

Id. at 1727. To this end, in determining a defendant’s relative culpability under
Paroline, “district courts may consider a number of factors, though they should not
treat the inquiry as a purely mathematical or mechanical exercise. These factors are
to be ‘rough guideposts for determining an amount that fits the offense.’” United
States v. Evans, 802 F.3d 942, 950 (8th Cir. 2015) (quoting id. at 1728).

       Knapp argues that the district court abused its discretion in determining the
amount of the four restitution awards by insufficiently accounting for his relative role
in the causal process underlying each victim’s losses. Specifically, he suggests that
“[t]he amount awarded was based solely on the number of photographs and videos
in Knapp’s possession, and no attention was paid . . . to the amount of losses that the
victims had suffered or the number of people who possessed their photos.” As an


                                          -4-
initial matter, we note that the Supreme Court’s command in Paroline requires only
that restitution awards reflect “an amount that comports with the defendant’s relative
role in the causal process that underlies the victim’s general losses,” 134 S. Ct. at
1727, not that district courts engage in an explicit consideration of any particular
factor, see id. at 1728 (“These factors need not be converted into a rigid formula,
especially if doing so would result in trivial restitution orders.”). We have repeatedly
reiterated this point in reviewing child-pornography restitution orders in the wake of
Paroline. In United States v. Beckmann, for example, the defendant claimed that the
district court had abused its discretion in granting restitution without addressing all
of the factors outlined in Paroline. 786 F.3d at 683 n.8. We rejected this argument
as “unpersuasive in light of the explicit language in Paroline[:] ‘There are a variety
of factors district courts might consider in determining a proper amount of restitution,
and it is neither necessary nor appropriate to prescribe a precise algorithm for
determining the proper restitution amount . . . .’” Id. (quoting Paroline, 134 S. Ct.
at 1727). In other words, district courts are not required to conduct a mechanical
recitation of the factors Paroline suggested might be helpful in setting restitution
awards. 134 S. Ct. at 1728.

        Knapp’s first claim—that the district court ignored the amount of losses that
the victims had suffered—fails based on the record. All four victims submitted
detailed materials cataloguing their respective harms—including victim and family
impact statements, psychological evaluations, vocational assessments, and life care
plans—which the Government filed along with its restitution request. Moreover, all
four victims provided letters from their attorneys detailing how the Paroline factors
supported their requests. As to Knapp’s second argument, even assuming that the
district court failed to consider the number of people who possessed each victim’s
images, we have already explained that Paroline does not require an analysis of each
of its permissive factors.




                                          -5-
      Lastly, Knapp contends that a disparity in the harm suffered by two of the
victims required the district court to order amounts more directly tailored to each
victim. As Knapp accurately notes,

      “Sarah” claimed a full amount of economic loss in the amount of
      $2,752,089.71; while “Violet” claimed a full amount of economic loss
      in the amount of $120,154.76 – less than one-twentieth of the amount
      of losses that Sarah claimed. Yet the court granted them each the same
      amount: $2,500 in restitution. . . . Given the disparity in the harm caused
      to each, an analysis of the significance of Knapp’s conduct in the
      victims’ losses should not result in the same amount of restitution,
      absent other striking differences not found here.

This argument ignores the fact that there have been 315 restitution orders entered in
favor of Sarah, while Violet has only received three, as she only recently began
seeking restitution. We recognize that, despite Sarah’s recovery to date, the
outstanding economic losses for these two victims remain unequal. However,
Paroline makes clear that we do not demand a “a precise mathematical inquiry” or
perfect balancing between victims. Id. As such, “[g]iven the ample discretion
granted to district courts in setting restitution awards for victims of child pornography
following Paroline,” we conclude that the district court did not abuse its discretion
in ordering $11,000 in restitution for the four victims proximately harmed by Knapp’s
possession and distribution of child pornography. See Evans, 802 F.3d at 950.

      Accordingly, we affirm the restitution awards.
                     ______________________________




                                          -6-